Title: Levett Harris to Thomas Jefferson, 23 August 1811
From: Harris, Levett
To: Jefferson, Thomas


          
                  Sir, 
                  St. Petersburg 
                     11/23. August 1811.
          
		   
		  
		  
		  
		  
		   
		  I received, a few days Since, from the department of State, two letters recommended by You to my care for Professor Vater at Konigsberg & Count John Potocki, both of which I have forwarded to their respective addresses.
          
		  
		  
		  
		  
		   
		   
		  
		  
		   
		   I have now the pleasure of inclosing You a little work which I am Sure will interest You; it is from the Same Mr 
                  Adelung, whom I have already several times named to you. The Success of this enlightened man in assimilating the Sanscrit language with that of Russia has certainly been happy, and will undoubtedly obtain him praises from the world of letters.
          I have the honor to remain, with the highest Consideration & respect, Sir, Your most obedient humble Servant
                  Levett Harris.
        